DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui Peng Hu et al. (U.S. Patent Publication 20210142054).

With respect to claims 1, 10, and 20, Hu teaches:
receiving, at a computing device, from at least one camera, a query image (see paragraph [0026], where a query image is received and an associated query vector is created);
generating, at the computing device, a query characteristic vector associated with the query image (see paragraph [0026], where a query image is received and an associated query vector is created); 
applying, at the computing device, a mathematical operator on the query characteristic vector to obtain a query vector (see paragraph [0026], where a query image is received and an associated query vector is created); 
comparing, at the computing device, the query vector to a reference vector, the reference vector obtained by applying a complementary mathematical operator on a reference characteristic vector associated with a reference image, the complementary mathematical operator comprising a complement of the mathematical operator (see paragraphs [0037] through [0041], where a comparison is performed); and 
in response to the comparing indicating a match between the query vector and the reference vector, providing, via the computing device, a notification of the match (see paragraph [0050], where a comparison is made).
With respect to claims 2 and 11, Hu teaches:
the mathematical operator comprises a matrix (see paragraph [0028], for a matrix); 
the complementary mathematical operator comprises an inverse transpose of the matrix (see paragraph [0028], for an inverse matrix); and 
the method further comprises: applying the mathematical operator on the query characteristic vector to obtain a query vector comprises: multiplying the query characteristic vector by the matrix (see paragraph [0029], where the query characteristic is multiplied by the matrix); and 
obtaining the reference vector by multiplying the reference characteristic vector by the inverse transpose of the matrix (see paragraph [0029], where the query characteristic is multiplied by the matrix).
With respect to claims 3 and 12, Hu teaches:
wherein comparing the query vector to the reference vector comprises: applying  a dot product between the query vector and the reference vector to obtain a value (see paragraph [0047] for a dot product);
comparing the value to a threshold value (see paragraph [0050], where results are presented after comparison); and
when the value is above the threshold value, determining that the match has occurred between the query characteristic vector and the reference characteristic vector (see paragraph [0050], where results are presented after comparison).

wherein the reference vector is generated by an authorizing entity (see paragraphs [0024] through [0028], where a reference vector is generated by an authorizing entity).
With respect to claims 5 and 14, Hu teaches:
wherein the mathematical operator is usable for a limited time period (see paragraphs [0027] through [0029], where the operator is usable for limited recognition).
With respect to claims 6 and 15, Hu teaches:
wherein the mathematical operator is usable for a predetermined number of applications (see paragraphs [0027] through [0029], where the operator is usable for limited recognition).
With respect to claims 7 and 16, Hu teaches:
wherein the query image comprises one or more of a face and an iris (see paragraph [0021], for facial recognition).
With respect to claims 8 and 17, Hu teaches:
wherein the computing device has access to a plurality of mathematical operators and a plurality of associated reference vectors, wherein the plurality of mathematical operators and the plurality of associated reference vectors are respectively time limited (see paragraph [0030], for operators).
With respect to claims 9 and 18, Hu teaches:
wherein the generating the query characteristic vector comprises using an embedding function, and the embedding function outputs the query characteristic vector (see paragraph [0021] for embedding).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 28, 2022